Exhibit 10.1

CONSENT AND SECOND AMENDMENT
TO
CREDIT AGREEMENT

This CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated
as of December 20, 2006, by and among SITEL CORPORATION, a Minnesota corporation
(“Parent”), and each of Parent’s Subsidiaries identified on the signature pages
hereof (such Subsidiaries, together with Parent, are referred to hereinafter
each individually as a “Borrower”, and collectively, as the “Borrowers”), WELLS
FARGO FOOTHILL, INC., a California corporation, as a Lender, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, “Administrative Agent”), European administrative agent
for the Lenders, collateral agent for the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Collateral Agent”) and fronting lender for the Lenders, WELLS FARGO
FINANCIAL CORPORATION CANADA, a Nova Scotia unlimited liability company, as a
Lender and as Canadian administrative agent for the Lenders, and the other
Lenders party hereto.

WHEREAS, Borrowers, Administrative Agent and certain other financial
institutions from time to time party thereto (the “Lenders”) are parties to that
certain Credit Agreement dated as of August 19, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrowers desire to increase the maximum principal amount of the Letter
of Credit issued by US Bank on behalf of Parent and listed on Schedule 4.19 to
the Credit Agreement from $900,000 to $1,350,000 and to increase the balance of
the Deposit Account pledged to US Bank to secure such Letter of Credit as
described on Schedule P-1 to the Credit Agreement from $900,000 to $1,350,000
(the “Additional L/C Indebtedness”);

WHEREAS, Borrowers have requested that Administrative Agent and Required Lenders
consent to incurrence of the Additional L/C Indebtedness and the undersigned
Required Lenders have agreed to do so subject to the terms and conditions
contained herein; and

WHEREAS, Borrowers, Administrative Agent and Required Lenders have further
agreed to amend Section 6.17(a)(iii) of the Credit Agreement, subject to the
terms and conditions contained herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.             DEFINED TERMS.  UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED
TERMS USED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE CREDIT
AGREEMENT.


--------------------------------------------------------------------------------





2.             CONSENT. SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH
IN SECTION 5 BELOW, NOTWITHSTANDING ANY PROVISION IN THE CREDIT AGREEMENT OR THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS HEREBY CONSENT TO THE INCURRENCE OF THE ADDITIONAL L/C INDEBTEDNESS. 
THIS CONSENT IS A LIMITED CONSENT AND SHALL NOT BE DEEMED TO CONSTITUTE A
CONSENT WITH RESPECT TO ANY OTHER CURRENT OR FUTURE DEPARTURE FROM THE
REQUIREMENTS OF ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENTS.


3.             AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE SATISFACTION OF
THE CONDITIONS SET FORTH IN SECTION 5 OF THIS AMENDMENT, SECTION 6.17(A)(III) OF
THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


(III)          LEVERAGE RATIO.  A LEVERAGE RATIO, MEASURED ON A QUARTER-END
BASIS, OF NOT MORE THAN THE RATIO SET FORTH IN THE FOLLOWING TABLE FOR THE
APPLICABLE PERIOD SET FORTH OPPOSITE THERETO:

Applicable Ratio

 

Applicable Period

2.50:1.0

 

For the 4 fiscal quarters
ending March 31, 2006 and June 30, 2006

2.25:1.0

 

For the 4 fiscal quarters
ending September 30, 2006 and December 31, 2006

2.00:1.0

 

For the 4 fiscal quarters
ending each fiscal quarter thereafter

 


4.             RATIFICATION.  THIS AMENDMENT, SUBJECT TO SATISFACTION OF THE
CONDITIONS PROVIDED BELOW, SHALL CONSTITUTE CONSENTS AND AMENDMENTS TO THE
CREDIT AGREEMENT AND ALL OF THE LOAN DOCUMENTS AS APPROPRIATE TO EXPRESS THE
AGREEMENTS CONTAINED HEREIN.  IN ALL OTHER RESPECTS, THE CREDIT AGREEMENT AND
THE LOAN DOCUMENTS SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH THEIR ORIGINAL TERMS.


5.             CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF THIS AMENDMENT IS
SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:


(A)           BORROWERS, ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS SHALL
HAVE EXECUTED AND DELIVERED TO ADMINISTRATIVE AGENT THIS AMENDMENT;


(B)           BORROWERS, ABLECO FINANCE LLC, AS AGENT, AND THE “REQUIRED
LENDERS” PARTY TO THE TERM B CREDIT AGREEMENT SHALL HAVE EXECUTED AND DELIVERED
A CONSENT AND AMENDMENT TO THE TERM B CREDIT AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT; AND

2


--------------------------------------------------------------------------------





(C)           ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE AMENDMENT FEE PAYABLE
PURSUANT TO SECTION 6 BELOW.


6.             AMENDMENT FEE.  BORROWERS HEREBY AGREE TO PAY TO ADMINISTRATIVE
AGENT ON THE DATE HEREOF, FOR DISTRIBUTION TO THE LENDERS BASED ON THEIR PRO
RATA SHARES, AN AMENDMENT FEE EQUAL TO $50,000.  THE FOREGOING AMENDMENT FEE IS
IN ADDITION TO, AND NOT IN LIEU OF, ALL OTHER FEES CHARGED TO THE BORROWERS
UNDER THE LOAN DOCUMENTS.


7.             RELEASE.  EACH BORROWER HEREBY ABSOLUTELY AND UNCONDITIONALLY
RELEASES AND FOREVER DISCHARGES ADMINISTRATIVE AGENT AND THE LENDERS, AND ANY
AND ALL PARTICIPANTS, PARENT CORPORATIONS, SUBSIDIARY CORPORATIONS, AFFILIATED
CORPORATIONS, INSURERS, INDEMNITORS, SUCCESSORS AND ASSIGNS THEREOF, TOGETHER
WITH ALL OF THE PRESENT AND FORMER DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF
ANY OF THE FOREGOING, FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF
ANY KIND, NATURE OR DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR UPON
CONTRACT OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH SUCH
BORROWER HAS HAD, NOW HAS OR HAS MADE CLAIM TO HAVE AGAINST ANY SUCH PERSON FOR
OR BY REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING
FROM THE BEGINNING OF TIME TO AND INCLUDING THE DATE OF THIS AMENDMENT, WHETHER
SUCH CLAIMS, DEMANDS AND CAUSES OF ACTION ARE MATURED OR UNMATURED OR KNOWN (AND
FOR THE AVOIDANCE OF DOUBT, NOT INCLUDING ANY ACT, OMISSION, MATTER, CAUSE OR
THING WHATSOEVER ARISING AFTER THE DATE OF THIS AMENDMENT) OR UNKNOWN.


8.             MISCELLANEOUS.


(A)           WARRANTIES AND ABSENCE OF DEFAULTS.  IN ORDER TO INDUCE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS TO ENTER INTO THIS AMENDMENT, EACH
BORROWER HEREBY WARRANTS TO ADMINISTRATIVE AGENT AND THE LENDERS, AS OF THE DATE
HEREOF, THAT:


(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT
AGREEMENT OR IN THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF, AS THOUGH MADE ON AND AS OF SUCH
DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE
SOLELY TO AN EARLIER DATE); AND


(II)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE HEREOF.


(B)           EXPENSES.  BORROWERS, JOINTLY AND SEVERALLY, AGREE TO PAY ON
DEMAND ALL REASONABLE COSTS AND EXPENSES OF ADMINISTRATIVE AGENT (INCLUDING THE
REASONABLE FEES AND EXPENSES OF OUTSIDE COUNSEL FOR AGENT) IN CONNECTION WITH
THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS
AMENDMENT AND ALL OTHER INSTRUMENTS OR DOCUMENTS PROVIDED FOR HEREIN OR
DELIVERED OR TO BE DELIVERED HEREUNDER OR IN CONNECTION HEREWITH.  ALL
OBLIGATIONS PROVIDED HEREIN SHALL SURVIVE ANY TERMINATION OF THIS AMENDMENT AND
THE CREDIT AGREEMENT.


(C)           GOVERNING LAW.  THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

3


--------------------------------------------------------------------------------





(D)           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND BY THE PARTIES HERETO ON THE SAME OR SEPARATE COUNTERPARTS,
AND EACH SUCH COUNTERPART, WHEN EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE
SAME AMENDMENT.

[Signature Page Follows]

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

 

BORROWER AND ADMINISTRATIVE BORROWER:

SITEL CORPORATION
a Minnesota corporation, as a Borrower and as Administrative Borrower

 

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

 

Title:

Vice President of Finance and Treasurer

 

 

 

 

 

 

 

 

BORROWERS: NATIONAL ACTION FINANCIAL SERVICES, INC.
a Georgia corporation

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

SITEL HOME MORTGAGE CORP.
a Nebraska corporation

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

FINANCIAL INSURANCE SERVICES, INC.
a Nebraska corporation

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

 

Title:

Treasurer

 

 

 

 

 

 

5


--------------------------------------------------------------------------------




 

 

 

SITEL INTERNATIONAL LLC
a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

 

Title:

Vice President of Finance and Treasurer

 

 

 

 

 

 

 

 

SITEL UK LIMITED
a corporation organized under the laws of
England and Wales

 

 

 

 

 

 

 

By:

/s/ Charles Horton

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

SITEL EUROPE LIMITED
a corporation organized under the laws of
England and Wales

 

 

 

 

 

 

 

By:

/s/ Charles Horton

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

SITEL IRELAND LIMITED
a corporation organized under the laws of Ireland

 

 

 

 

 

 

 

By:

/s/ Charles Horton

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

SITEL TELESERVICES CANADA INC.
an Ontario corporation

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

 

Title:

President

 

 

 

 

 

 

6


--------------------------------------------------------------------------------




 

 

 

SITEL INSURANCE SERVICES CANADA INC.
an Ontario corporation

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

SITEL CUSTOMER CARE, INC.
an Ontario corporation

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

SITEL GmbH
a limited liability company organized under the laws of Germany

 

 

 

 

 

 

 

By:

/s/ Eddy Van de Poel

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

By:

/s/ Gabriele Grossecker

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

SRM INKASSO GMBH
a limited liability company organized under the laws of Germany

 

 

 

 

 

 

 

By:

/s/ Eddy Van de Poel

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

By:

/s/ Gabriele Grossecker

 

 

 

Title:

Managing Director

 

 

 

 

 

 

7


--------------------------------------------------------------------------------




 

 

 

ADMINISTRATIVEAGENT AND LENDERS:

WELLS FARGO FOOTHILL, INC.,
as Administrative Agent, European Administrative Agent, Collateral Agent and as
a Lender

 

 

 

 

 

 

 

By:

/s/

 

 

 

Title:

 

 

 

 

 

 

 

 

 

WELLS FARGO FINANCIAL CORPORATION CANADA, as Canadian Administrative Agent and
as a Lender

 

 

 

 

 

 

 

By:

/s/

 

 

 

Title:

 

 

 

 

 

 

 

8


--------------------------------------------------------------------------------




 

 

 

ALLIED IRISH BANKS PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/

 

 

 

Title:

 

 

 

 

 

 

 

 

 

AIB DEBT MANAGEMENT, LIMITED, as a Lender

 

 

 

 

 

 

 

By:

/s/

 

 

 

Title:

 

 

 

 

 

 

 

 

 

MARATHON STRUCTURED FINANCE FUND, LP, as a Lender

 

 

 

 

 

 

 

By:

/s/

 

 

 

Title:

 

 

 

 

 

 

 

 

 

PACIFIC ASSET FUNDING, LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/

 

 

 

Title:

 

 

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender

 

 

 

 

 

 

 

By:

/s/

 

 

 

Title:

 

 

 

 

 

 

 

 

 

E*TRADE BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/

 

 

 

Title:

 

 

 

 

 

 

 

 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

 

 

By:

/s/

 

 

 

Title:

 

 

9


--------------------------------------------------------------------------------